Citation Nr: 0936958	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-22 898	)	DATE
	)
	)


THE ISSUE

Whether a May 2007 decision of the Board of Veterans' Appeals 
denying an effective date earlier than September 10, 2001 for 
the grant of service connection for post traumatic stress 
disorder (PTSD) should be revised on the basis of clear and 
unmistakable error.



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran had active service from July 1966 to August 1969, 
from October 1969 to December 1972, and from September 1974 
to May 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a Motion by the Veteran alleging clear and 
unmistakable error (CUE) in a BVA decision issued on May 11, 
2007 that denied an effective date prior to September 10, 
2001, for the award of service connection for posttraumatic 
stress disorder (PTSD).



FINDINGS OF FACT

1.  A BVA decision dated May 11, 2007 denied an effective 
date prior to September 10, 2001, for the award of service 
connection for PTSD.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on May 11, 2007, or that the Board incorrectly applied 
statutory or regulatory provisions at the time, such that the 
outcome of the claim would have been manifestly different but 
for the error.



CONCLUSION OF LAW

The BVA decision of May 11, 2007, which denied an effective 
date prior to September 10, 2001, for the award of service 
connection for PTSD, does not contain clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1402, 20.1403 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the Veteran's Motion in 
this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions of 
the VCAA do not apply to a claim based on an allegation of 
clear and unmistakable error in a previous decision.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The 
Court held that an attempt to obtain benefits based on an 
allegation of clear and unmistakable error "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  Livesay v. Principi, 15 Vet. App. at 
178.  An allegation of CUE does not represent a "claim," but 
rather is a collateral attack on a final decision.  It 
involves a legal challenge to a prior Board decision and does 
not involve acquiring or submitting any additional evidence.  
Therefore, the provisions of the VCAA are not for application 
in the adjudication of the issue of CUE in a prior final 
decision.


Factual Background

A November 1977 rating decision awarded service connection 
for low back disability and assigned a 20 percent rating 
effective May 6, 1976.  

On an Income and Net Worth statement received by VA in July 
1983 the Veteran indicated that the statement constituted an 
application for nonservice connected pension to be 
substituted for the compensation he was currently receiving 
if the pension were to result in a greater benefit.  Under a 
section asking him to document illness during the past 12 
months, the Veteran reported "stress syndrome."  

In a May 1983 letter to the attorney apparently representing 
the Veteran in a civil suit, a treating psychologist, Dr. W., 
indicated that the Veteran had been a patient since July 
1981.  He had been under severe stress relative to his 
employment experience and a civil suit against his employer.  
He had begun to suffer from anxiety, not only caused by the 
need of security measures making him a virtual prisoner in 
his own apartment but also normal social activities on a day 
to day basis.  Further, the need to protect himself from 
alleged threats against his life had added a secondary 
element to the problem of his stress.  The lengthy period of 
time with which the Veteran had had to live with severe 
anxiety had rendered him to the further ravages of delayed 
stress syndrome.  It was the psychologist's opinion that the 
Veteran should apply for disability retirement so as to 
reduce and/or prevent the problems which continued stress can 
bring.  

On September 1983 VA psychiatric examination the diagnosis 
was adjustment disorder with anxiety symptoms.  It was noted 
that the Veteran had been a Marine Corps pilot for ten years 
and had been discharged in 1978 after a back injury.  The 
Veteran had no complaints about his military duty and was 
being examined because he was applying for Social Security 
income.  The Veteran reported that he had worked for the City 
of Long Beach for two years as a correction officer but found 
it unsafe to work there.  He subsequently got a job with the 
city of Oceanside where he was subject to racial 
discrimination for which he filed suit and received an out of 
court settlement.  He reported threats by police, people at 
his door at two in the morning, brake lines on his car cut 
and the car top slashed.  He did not socialize as he was 
afraid to go out.  Mental status examination showed 
spontaneous, well organized and pressure speech.  His affect 
was for the most part angry but he displayed a reasonable 
range of affects.  There was no obvious disorder of thought 
content and at no point did his story sound as though it was 
irrational or impossible.  Intelligence was within normal 
limits and judgment was good.  Insight (assuming that the 
Veteran did not have a complicated paranoid delusional 
system) was also good.  

On an accompanying September 1983 VA Form 21-2545, Report of 
Medical Examination for Disability Evaluation, it was noted 
that the Veteran was seeking disability retirement due to 
severe work related stress.  His present complaints included 
nausea, sleeplessness, nightmares and recurring migraines.    

In a December 1983 rating decision the RO found that the 
Veteran was not entitled to a non-service connected pension.  
In so doing the RO noted that the Veteran's only non-service 
connected disability was adjustment disorder, which was found 
to be 10 percent disabling. 

In May 1996 the Veteran sent a letter to VA requesting 
reevaluation of his service connected low back disability.  
The letter also noted the Veteran's difficult financial 
situation due to being on total disability retirement (i.e. 
unemployable) since 1984 and having been attacked and 
brutally stabbed eight times in May 1995.  In response the RO 
sent the Veteran VA form 21-527, an Income and Net worth 
statement form, so that he would be able to pursue a claim 
for non-service connected pension.    

In June 1996 the RO received the income net-worth and 
employment statement in support of total disability benefits 
from the Veteran.  Accompanying the claim were some financial 
documents, including a letter from the Social Security 
Administration indicating the amount of Supplemental Security 
Income the Veteran was receiving and a copy of a monthly 
disability retirement check from the state of California 
public employees retirement system.

In a July 1996 rating decision the RO granted entitlement to 
nonservice connected pension.  It was noted that the Veteran 
was on disability retirement from the city of Oceanside and 
that the reason for the retirement was not part of the claims 
file.  The RO also incorporated the December 1983 rating 
decision by reference.  Additionally, the RO found that cited 
treatment records showed that the Veteran had been under 
treatment for diverticulitis and hypertension, had also been 
seen for a right knee problem and that he had been stabbed in 
the left hand, left side and low back in May 1995, at which 
time he punctured his left lung.  The decision found that the 
Veteran did not meet the schedular requirements for pension 
benefits.  Considering his current disabilities as well as 
the unknown medical condition which qualified him for medical 
retirement from the City of Oceanside, however, an 
extraschedular and permanent and total disability rating was 
authorized.    

In an August 2001 letter to the Veteran from the RO indicated 
that the Veteran's representative had contended that the 
December 1983 rating decision, which denied the Veteran's 
claim for pension benefits, was erroneous.  It was pointed 
out that the Veteran's claims folder did not contain a copy 
of a letter informing him of that rating decision.  The RO 
noted that the Veteran was later found to be eligible for 
pension after his second claim for pension was received on 
June 10, 1996.  The RO then indicated that if as a result of 
its review it determined that the Veteran was eligible for 
pension based on his July 1983 claim, the law would grant up 
to one year of retroactivity from that application date.  

In a statement received by the RO on September 10, 2001, the 
Veteran indicated that to his knowledge he never received any 
written notices from the VA in and around December 1983 
concerning the disposition of his July 1983 claim for 
nonservice connected benefits nor concerning a proposed 
reduction of his benefits for his service connected low back 
disability.  He noted that his disability retirement from the 
Public Employees Retirement System began in June 1983.  

Along with the statement received on September 10, 2001, the 
Veteran submitted medical documentation related to his 
problems with employment related stress in the 80s.  An April 
1986 letter from a private treating psychologist noted that 
the Veteran experienced a number of psychological symptoms 
resulting from stress associated with his prior employment 
experiences.  An October 1985 workmen's compensation decision 
found that the Veteran sustained injurious psychophysiologic 
reactions related to emotional distress at work from 1979 to 
April 1982 and from May 3, 1983 to May 5, 1983.  A February 
1985 private medical examination found that the Veteran's 
indigestion and hypertension both resulted from work-related 
emotional stress.  An April 1983 letter from treating 
psychologist, Dr. W, indicated that the Veteran's treatment 
was due to severe stress caused by his reaction to what he 
described as discriminatory reactions by his employer(s).  
The Veteran had been diagnosed as having anxiety neurosis and 
the dynamics of his condition were of the delayed stress 
syndrome type, having cumulative impact over a long enough 
period of time to warrant the conclusion that the more severe 
aspects of his condition might continue to bother him on into 
the foreseeable future, necessitating further treatment.  A 
June 1983 letter from the Public Employee's Retirement System 
shows that the Veteran's disability retirement had been 
approved.  

In a submission received by the RO on September 25, 2001, the 
Veteran's representative submitted personnel records showing 
that the Veteran participated in combat operations during his 
Vietnam service and that the First Fleet Marine Division in 
which he served received the Presidential Unit Citation for 
extraordinary heroism and outstanding performance of duty 
during combat operations.  

A subsequent submission received by the RO on October 1, 2001 
included additional psychological reports.  An August 22, 
1983 report from Dr. W again notes problems with anxiety and 
stress due to a difficult employment environment.  In 
particular, the psychologist noted that after dealing with 
the continued stress of being charged with perjury by the 
city of Oceanside police department, the Veteran began to 
experience symptoms akin to the delayed stress syndrome 
associated with Veterans of the Vietnam campaign.  In an 
August 29, 1983 report, Dr. W found that the Veteran's 
feelings of discrimination together with the lengthy period 
of time he had been under stress had led to symptoms, which 
had moved from simple anxiety neurosis to conversion hysteria 
with definite physiological manifestations.  His responses, 
both emotional and intellectual had taken on characteristics 
like delayed stress syndrome.  

In an October 1984 private psychiatrist's report, the Veteran 
was diagnosed as having psychological factors affecting 
physical condition and psychophysiological reaction to 
extraordinary and continuous work-related stress since 1979.  
The physiological reactions included headaches and upper 
gastrointestinal symptoms.  The Veteran was also diagnosed as 
having generalized anxiety disorder as secondary to the work-
related stress.

A March 2002 VA outpatient clinic assessment produced a 
diagnostic assessment of PTSD.  A December 2002 VA 
psychiatric examination produced a diagnostic impression of 
PTSD as a result of the Veteran's service in Vietnam.  

In an April 2003 rating decision the RO granted service 
connection for PTSD and assigned a total, 100 percent rating 
effective September 10, 2001.  In a May 2003 statement the 
Veteran's Representative indicated that the Veteran was 
claiming an earlier effective date for the award of service 
connection for PTSD.  

In a statement received on July 20, 2004, the Veteran 
indicated that he had been diagnosed as having anxiety 
neurosis on July 28, 1981 and that he had been noted to have 
delayed stress syndrome on numerous occasions, including July 
7, 1982, April 20, 1983, May 6, 1983 and August 22, 1983.  He 
had also been found to have post traumatic stress, acute on 
April 29, 1986.  Along with the statement he submitted 
accompanying medical reports documenting these diagnoses on 
the corresponding dates.  All of the findings were related to 
the Veteran's employment situation.  

In a statement received on January 4, 2005 the Veteran argued 
that the medical evidence from 1983 showing that he was 
diagnosed as having delayed stress syndrome should have 
constituted an informal claim for PTSD dating back to that 
time frame under 38 C.F.R. § 3.157(b)(2).  He also argued 
that VA had a duty assist him in developing his April 1983 
claim and had a duty to consider all evidence of record when 
it decided his April 1983 claim.  

At a January 2005 Decision Review Officer Hearing at the RO, 
the Veteran testified that he was first diagnosed as having 
stress related syndrome in 1981 and that in 1983 he filed to 
get his 20 percent rating for low back disability corrected.  
At that time, he indicated that submitted all the evidence in 
his possession from his therapist, Dr. W.  He never received 
a response to his claim, however.  He then refiled a claim in 
1996, sending all the additional evidence in his possession.  
As a result, the VA did award the Veteran non-service 
connected pension, which was a total surprise to the Veteran 
as he had no idea what non-service connected pension was, nor 
had he ever filed for it.  Instead, he just wanted to get 
back his 20 percent compensation rate.  The Veteran also 
indicated that in early 2001, his VA general practitioner 
requested a consult with the PTSD unit as she was concerned 
that he had been misdiagnosed by VA and should be treated for 
PTSD.  He had been in therapy with the local Veteran's Center 
since that consultation and in September 2001 he filed a 
subsequent claim for PTSD.  

In a May 2005 statement the Veteran indicated that if there 
did exist in the claims file a 21-527 income and net worth 
statement (received in July 1983), the reference regarding, 
"This is an application for non-service connected pension to 
be substituted for compensation if it results in the greater 
benefit" was fraudulent and was inserted into the record 
after the claim had been filed and signed by the Veteran.  

At his September 2006 Board hearing the Veteran testified 
that he had not worked since 1983 and from 1983 until the 
present he had received mental health treatment for the same 
disorder, which was first labeled as delayed stress syndrome 
and then was later called PTSD.  The Veteran also indicated 
that in July 1983 when he filed his form 5257, he thought he 
was filing a claim for service connection for delayed stress 
syndrome because that is what Dr. W had told him to do.  At 
that time he indicated that he had sent in all the medical 
evidence from 1981 to 1983.  He also signed a medical release 
for the doctor to release all his medical records to VA.  

In the May 2007 decision the Board determined that no 
communication prior to September 10, 2001 could be 
interpreted as an informal claim for service connection for 
PTSD.  In making this finding the Board noted that a claim 
for VA benefits in 1983 was specifically restricted to "non-
service connected pension to be substituted for pension if it 
results in a greater benefit."  It was also noted that 
service connection had previously been awarded for back 
disability and that although psychiatric disability was 
reported on examinations during that time period in the 
1980s, it was in the context of post-service work related 
stress and made no references to the stress being related to 
service or that a claim for compensation for PTSD was 
otherwise being advanced.  

In addition the decision found that although 38 C.F.R. 
§ 3.157 does allow a report of examination or hospitalization 
to be accepted as an informal claim for benefits, this 
provision is only applicable to claims, which followed an 
initial adjudication of service connection.  Thus, as the 
Veteran's September 2001 claim was not predated by any 
adjudication of service connection for PTSD or other 
psychiatric disorder, 38 C.F.R. § 3.157(b) could not provide 
a basis for finding that any claim, formal or informal, 
predating the claim received on September 10, 2001.  
Consequently, given that no formal or informal claim for 
service connection for PTSD was received prior to September 
10, 2001, there was no basis for assigning an earlier 
effected date for service connection for PTSD.   

In July 2007 the Veteran filed a motion for revision of the 
May 2007 Board decision based on clear and unmistakable 
error.  The Veteran argued that 38 C.F.R. § 3.175(b)(2) would 
afford a basis for a finding that the claim for service 
connection for PTSD was filed earlier that September 10, 2001 
had it not been for VA's denial of the Veteran's procedural 
due process through not providing timely notification of the 
December 1983 rating decision, which in turn left the 
December 1983 rating decision as non-final until the 
subsequent July 1996 rating decision.  

The Veteran also appeared to argue that if VA was actually 
correct in asserting that he had indicated in the statement 
received in July 1983 that he was applying for pension, VA 
still had a duty under 38 C.F.R. § 3.151(a) to also consider 
the submission as a claim for compensation and then, if 
possible, to award the greater benefit, unless the Veteran 
requested the lesser benefit.  In addition the Veteran 
reiterated that the records from the early to mid 1980s 
showing the diagnosis of delayed stress syndrome constituted 
informal claims for service connection for PTSD.  

Further, the Veteran indicated that VA in the December 1983 
rating decision mischaracterized his diagnosed psychiatric 
disorder as adjustment disorder instead of appropriately 
characterizing it as delayed stress syndrome/PTSD and that 
the outcome of the December 1983 decision would have 
manifestly changed had this error not been made.  Also, the 
Veteran essentially argued that the October 2002 rating 
decision awarding service connection for PTSD effectively 
reversed the earlier decisions in December 1983 and June 1996 
on the basis of clear and unmistakable error and therefore, 
the effective date for service connection for PTSD would have 
to date back to the date of the claims decided by these 
decisions.



Law and Regulations

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271, codified at 38 U.S.C.A. § 7111, 
permit challenges to decisions of the Board on the grounds of 
CUE.  A final Board decision may be revised or reversed on 
the grounds of CUE by the Board on its own motion or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. 
§§ 20.1400-20.1404.

A CUE motion is not an appeal, and, with certain exceptions, 
it is not subject to regulations that pertain to the 
processing and disposition of appeals.  See 38 C.F.R. 
§ 20.1400.  In addition, neither the "benefit of the doubt" 
rule of 38 U.S.C.A. 
§ 5107(b), nor the provisions for reopening claims on the 
grounds of new and material evidence under 38 U.S.C.A. § 5108 
apply to CUE claims.  
38 C.F.R. § 20.1411(a), (b).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R § 20.1404(b).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the pleading requirements, and must be 
dismissed without prejudice.  Id.  The Board has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  
38 C.F.R. § 20.1400.

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  A 
successful claim for CUE requires a showing that the error 
was "outcome determinative."  See Bustos v. West, 179 F.3d. 
1378, 1381 (Fed. Cir. 1999).  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

By regulation, there are certain enumerated examples of 
situations that are not considered CUE, and those examples 
are: 1) changed diagnosis (new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision); 2) duty to assist (VA's failure to fulfill the 
duty to assist); 3) evaluation of evidence (disagreement as 
to how the facts were weighed or evaluated); and 4) change in 
interpretation (CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation).  38 C.F.R. § 
20.1403(d), (e).  This regulatory authority was promulgated 
with the intent to adopt the CUE standard as set forth by the 
Court in previous decisions on claims of CUE in decisions 
made by VA regional offices.  See 63 Fed. Reg. 27534, 27536 
(1998). The Board may therefore rely on the prior 
precedential decisions of the United States Court of Appeals 
for Veterans Claims (Court) as to what exactly constitutes a 
valid claim of CUE.

The Court has defined CUE as an administrative failure to 
apply the correct statutory or regulatory provisions to the 
correct and relevant facts.  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 223, 235-36 (1993).  
The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time it was made.  Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or law, that when called to attention of later 
reviewers, compels a conclusion, to which reasonable minds 
cannot differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefit sought.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

A claim by a veteran for compensation may be considered to be 
a claim for pension, and a claim by a veteran for pension may 
be considered to be a claim for compensation.  38 C.F.R. § 
3.151.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services, receipt of evidence from a private physician and/or 
receipt of evidence from state or other institutions will be 
accepted as an informal claim for benefits.  38 C.F.R. 
§ 3.157(b).   

Analysis

As mentioned above, the effective date of an evaluation and 
award of compensation based on an original claim, will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  The May 2007 
Board decision denied the Veteran's claim for an effective 
date earlier than September 10 2001 for the grant of service 
connection for PTSD based on a finding that no informal or 
formal claim was received by VA prior to the claim received 
on September 10, 2001.  Thus, in order for the Veteran's 
motion for CUE in the May 2007 Board decision to be granted, 
it would have to be shown that the Board made an error of 
fact or law that compels the conclusion that a formal or 
informal claim was actually received by VA prior to September 
10, 2001.  

The Veteran contends that a claim for service connection for 
PTSD was received by VA as early as July 1983 when his Income 
and Net Worth statement was received by VA, which was 
interpreted by VA as a claim for pension and evaluation of 
his low back disability, but which he believed at the time 
was a claim for delayed stress syndrome.  He also indicates 
that at the time of the July claim he had submitted all 
evidence in his possession from Dr. W related to delayed 
stress syndrome.  Additionally, the Veteran asserts that VA 
had a duty to assist him in developing his 1983 claim, 
including considering all evidence of record.  Further, he 
contends that the medical records from 1983 and the 
surrounding time frame showing diagnoses of delayed stress 
syndrome and post-traumatic stress, should have, in and of 
themselves, been considered as informal claims for service 
connection for PTSD.     

The correspondence by the Veteran received by VA in July 1983 
as part of an Income and Net Worth Statement specifically 
indicated that he was applying for non-service connected 
pension to be substituted for compensation if the pension 
benefit amount was greater that that which had been afforded 
to him as compensation.  At that time the Veteran was 
receiving compensation for low back disability at the 20 
percent rate.  The May 2007 Board decision found that this 
correspondence did not amount to claim for service connection 
for PTSD as it was specifically restricted to non-service 
connected pension to be potentially substituted for the 
Veteran's existing compensation.  The Board finds that this 
is an appropriate interpretation of the Veteran's 
communication.  The communication may not be considered as 
claim for service connection for PTSD because it does not 
mention that compensation on the basis of PTSD or delayed 
stress syndrome is being sought, nor does it indicate a 
belief on behalf of the Veteran in entitlement to service 
connected benefits on the basis of PTSD or delayed stress 
syndrome.   38 C.F.R. 
§ 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
Accordingly the May 2007 Board finding that the Veteran's 
communication did not constitute a claim for service 
connection for PTSD was not in error. 

The Veteran also argues that the statement in the Income and 
Net worth statement indicating that his was a claim for 
pension was fraudulent and was inserted into the record after 
the statement had been filed and signed by him.  There is no 
indication from the record that the statement is not in the 
Veteran's handwriting, however.  Nor has the Veteran produced 
any evidence to support his allegation of fraud, which is 
clearly self-serving.  Accordingly, the Board has no basis 
for finding that the statement was inserted onto the form 
after the Veteran completed and signed it.  

Regarding the contention that the medical records from the 
early and mid 80s showing diagnoses of delayed stress 
syndrome and post traumatic stress constituted an informal 
claim for service connection for PTSD, medical records, in 
and of themselves, cannot constitute an original informal 
claim for compensation.  See 38 C.F.R. § 3.157(b).  Instead 
they may constitute a claim for increased compensation after 
an original claim has been granted or as a claim to reopen 
after an original claim has been denied.  Id.  Accordingly, 
the May 2007 decision was also not in error when finding that 
the medical records of record prior to September 10, 2001 
showing psychiatric diagnoses including delayed stress 
syndrome and post traumatic stress did not constitute a claim 
for service connection for PTSD or other psychiatric 
disability.  

Additionally, although a direct reading of 38 C.F.R. 
§ 3.157(b) is dispositive, the Board also noted that at the 
time of the December 1983 rating decision, the medical 
evidence of record only referred to delayed stress syndrome 
associated with the Veteran's employment situation and did 
not mention any stress related problems related to the 
Veteran's military service.  A record indicating stress that 
might be associated with the Veteran's military service was 
not actually received until October 2001 when VA received the 
August 29, 1983 report from Dr. W, indicating that the 
Veteran had begun to experience symptoms akin to delayed 
stress syndrome seen in Vietnam Veterans.  Thus, even if 
38 C.F.R. § 3.157(b) were applicable, the medical evidence of 
record received prior to September 10, 2001 did not suggest 
that the Veteran had a service related psychiatric 
disability.  Further, inasmuch as the Veteran is arguing that 
VA had duty to fully develop the Veteran's claim and that 
this duty included obtaining all available psychological 
records in 1983 and recognizing that he intended to file a 
claim for service connection for PTSD or delayed stress 
syndrome at that time (or at any time prior to September 10, 
2001), the Board notes that VA's failure to fulfill the duty 
to assist cannot be considered CUE.  38 C.F.R. § 
20.1403(d)(2).        

The Veteran also argues that VA's failure to notify him of 
the of the December 1983 rating decision denying entitlement 
to non-service connected pension somehow compels a finding 
that he filed a claim for service connection for PTSD prior 
to September 10, 2001.  This argument is apparently based on 
the premise that if VA had provided this notice the December 
1983 decision would have been final and then the Veteran's 
medical records showing delayed stress syndrome/post 
traumatic stress could have constituted an informal claim to 
reopen.  This argument holds no force, however, as the 
December 1983 decision only adjudicated entitlement to 
pension and entitlement to service connection for low back 
disability.  Consequently, even if appropriate notice of the 
decision were given, the decision could not represent an 
adjudication, final or otherwise, of service connection for 
PTSD.

The Veteran has additionally argued that under 38 C.F.R. 
§ 3.151, when VA receives a claim for pension it is also 
required to consider the Veteran for compensation.  
Consequently, when VA received the Veteran's Income and Net 
Worth Statement claiming pension in July 1983, he should have 
been considered for service connected compensation for 
delayed stress syndrome.  This argument also holds no force, 
however, as under this regulation VA is not required to 
consider a pension claim as a claim for compensation but 
"may" consider a pension claim as a claim for compensation.  
The word "may" signifies that the Secretary is instructed to 
exercise his discretion under the regulation in accordance 
with the contents of the application and the evidence in 
support of it.  See Stewart v. Brown, 10 Vet. App. 15, 18 
(1997).  In the instant case, as the Veteran did not in any 
way suggest that he intended to file a claim for service 
connection for delayed stress syndrome, PTSD or other 
psychiatric disorder in either December 1983 or June 1996, 
and as the evidence of record as of these dates did not 
suggest that the Veteran had incurred any psychiatric 
disability in service or as a result of service, VA cannot be 
said to have violated the discretionary nature of 38 C.F.R. 
§ 3.151, by not considering the Veteran's pension claims in 
1983 and 1996 as claims for compensation for PTSD.  

The Board notes that the May 2007 Board decision did not 
directly address the applicability of 38 C.F.R. § 3.151.  If 
such failure to address this regulation could be considered 
an error, however, such error was not outcome determinative.  
As explained, under this provision VA has the discretion as 
to whether a claim for pension should also be a claim for 
compensation.  Consequently, whether to also consider a claim 
for pension as a claim for compensation amounts to an 
interpretation of the record by the individual adjudicator.  
Given the state of the record at the time of the 1983 and 
1996 adjudications the Board cannot find that it was 
undebatable that the Veteran's submissions, interpreted as 
claims for pension, should also have been interpreted as 
claims for compensation for PTSD, delayed stress syndrome or 
other psychiatric disability.  Consequently, if the Board had 
directly addressed 38 C.F.R. § 3.151 in its May 2007 
decision, it would not have been compelled to conclude that 
the Veteran had filed an earlier claim for compensation in 
either 1983 or 1996.  38 C.F.R. § 20.1403(a).  Accordingly, 
any error committed by VA by not addressing the applicability 
of 38 C.F.R. § 3.151 cannot be considered clear and 
unmistakable.  Id.  

The Veteran also argues that the October 2002 rating decision 
awarding service connection for PTSD essentially reversed the 
earlier December 1983 and June 1996 decisions, thus entitling 
him to an effective date going back to the date of the claims 
decided by these decisions.  There is simply no basis in the 
record for this theory of entitlement as the December 1983 
decision was limited to pension and the rating for service 
connected low back disability and the June 1996 decision was 
limited to pension.  Accordingly, the October 2002 decision 
did not act to reverse those earlier determinations. 

Additionally, the Veteran contends that VA in the December 
1983 rating decision mischaracterized this diagnosed 
psychiatric disorder as adjustment disorder instead of 
appropriately characterizing it as delayed stress 
syndrome/PTSD and that the outcome of the December 1983 
decision would have manifestly changed had this error not 
been made.  Inasmuch as this argument represents an 
allegation of error in the adjudication of the December 1983 
rating decision, the Board notes that its current inquiry is 
limited to whether there is any CUE in the May 2007 Board 
decision.  Also, inasmuch as the Veteran is alleging that VA 
made an error in diagnosis, such error does not constitute 
grounds for CUE.  38 C.F.R. § 20.1403(d)(1).  

In addition, even if VA had determined in the December 1983 
rating decision that the Veteran had delayed stress syndrome 
rather than adjustment disorder, nothing in the record 
compels the conclusion to which reasonable minds could not 
differ that VA recognition of a delayed stress syndrome 
diagnosis in December 1983 would have led to a claim for 
compensation for psychiatric disorder earlier than the claim 
for PTSD received on September 10, 2001.  38 C.F.R. 
§ 20.1403(a).  In particular, as noted above, prior to 
September 10 2001 the evidence of record only indicated that 
the Veteran's delayed stress syndrome was related to his non-
military employment situation.  Consequently, the Board has 
no grounds for finding CUE in the May 2007 Board decision on 
the basis of the Veteran's claim that VA should have 
recognized a diagnosis of delayed stress syndrome in the 
December 1983 rating decision.  Id.    

In summary, as the application of applicable law to the 
record, does not produce an undebatable basis for granting an 
effective date prior to September 10, 2001 for the award of 
service connection for PTSD, there can be no basis for 
finding any clear and unmistakable error in the May 2007 
Board decision.  Id.      


ORDER

The Board's May 11, 2007, decision was not clearly and 
unmistakably erroneous in denying an effective date earlier 
than September 10, 2001 for the grant of service connection 
PTSD, and the Motion is denied.



                       
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



